Citation Nr: 1316868	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-42 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a deviated nasal septum.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar disorder to include lumbar degenerative disc disease, a lumbar strain, and a herniated nucleus pulposus at L4-L5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD


N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to January 1983.

These matters initially came before the Board of Veterans' Appeals' (Board) on appeal from January 2007 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After canceling two hearings scheduled at the offices of Board of Veterans' Appeals in Washington, D.C., the appellant in May 2013 requested an opportunity to present testimony before a Veterans Law Judge at an video conference hearing.  Hence, the RO must schedule a video conference hearing.  38 C.F.R. §§ 20.700, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


